DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1, (claims 1 and 2), A, G, C, U in the reply filed on 8/30/2021 is acknowledged.  The traversal is on the ground(s) the present claims require regions of fixed sequences specifically selected to differentiate these sequences from the target sequence to be sequenced (claim 1c, two or more mismatches compared to a target sequence) and each member of the standard curve,  This argument has been thoroughly reviewed but is not considered persuasive as the art of Noerholm (WO2016/007951A1, published) (IDS (7/26/2019) and Willenbrock.(RNA (2009) volume 15, pages 2028-2034) render claims 1 and 2 obvious as detailed below.  Thus the claims lack a special technical feature over the prior art and unity of invention.
Claims 3, 6-7, 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/30/2021
Priority
The instant application was filed 07/26/2019 and is a national stage entry of PCT/EP2018/052127having an international filing date: 01/29/2018 and claims foreign priority to EP17153689.9, filed 01/30/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2019 is being considered by the examiner.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG. ” must not appear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “successively.”  The response of 8/30/2021 which first provides no indication where support can be found.  Review and searching of the specification did not reveal antecedent basis for this limitation. 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example page 14, line 19, page 42, line 8. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 is objected to as it recites “amol” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 2 is objected to as it depends from claim 1.
Claim 2 depends from claim 1 and requires nucleotide A, C, G, and U or A, G, C and T.  However claim 1 has been amended to require RNA.  Thus the second combination including T (thymine) does not normally occur in RNA and thus should be deleted from the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim1 has been amended to recite. “each of said single stranded RNA molecules comprising successively in 5’ to 3' direction.  This limitation was added in the response of 8/30/2021.  The response provides no indication of where support for the amendment could be found.  Reviewing and searching of the specification failed to reveal antecedent basis for “successively.”  The recitation of successively is attempting to require a specific linear combination of single stranded nucleic acid components.  However, review and searching revealed support for the components (2 randomized sequences and a core sequence), but did not reveal implicit or explicit support for any order of the components.  Thus the amended has introduced new matter as it has limited the claims to a specific species not specifically envisioned in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "the plurality of nucleic acid molecules" in the first line.  There is insufficient antecedent basis for this limitation in the claim as neither claim 2 nor claim 1 (from which it depends) recites, “"the plurality of nucleic acid molecules".  Thus it is unclear what “the plurality of nucleic acid molecules” is referencing.  If the intent is to further limit the “"a plurality of single stranded RNA molecules" of claim 1, the claim should be amended to recite,” a plurality of single stranded RNA molecules.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noerholm (WO2016/007951A1, published) (IDS (7/26/2019) and Willenbrock.(RNA (2009) volume 15, pages 2028-2034).

Further the claim recites randomized nucleotides.”    The specification teaches, “The term "randomization" or "randomized sequence" shall refer to specific nucleotide sequence modifications in a predetermined region. Randomization results in  a repertoire of nucleic acids.”  Thus the broadest reasonable interpretation is of randomized nucleotides is any sequence variation or modification.
The claim further recites, “subset.”  The specification on page 20 teaches, “The term "subset" refers to single stranded nucleic acid molecules having identical core sequences and different randomized nucleotides as described herein.”  Thus the broadest reasonable interpretation of a subset is it has a core sequences and at least one modified nucleotide in the randomized sequences.
The specification on page 43 indicates the 3’ modifications can be a 3’ OH.
Noerholm in paragraph 11 teaches artificial reference sequence (ARS) SEQ ID NO 1:
acatactgqacgtaX1Cx2gX3acaagaagaX4tx5cX6gcatcatgagagac (SEQ ID NO: 1}
Where X is variable (randomized).
Noerholm teaches ARS control can be used in analyzing nucleic acids extracted from a biological sample.(0012)
Noerholm teaches nucleic acids can be RNA or DNA  and the ARS can be spiked in during ultra deep sequencing(0014).

However, Willenbrock provides an article comparing quantitative miRNA analysis between next generation sequencing  and microarrays (title).  Willenbrok in table  teaches concentrations of miRNA in samples in the attomole rage (1 attomole to 10000 attomoles). (table 1).
Therefore I would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to transcribe the ARS sequence of Noerholm with at least 2 different variable sequences 5’ and 3’ of the core sequence at concentrations  between 1 attomoles and 10000 attomoles.  The artisan would be motivated to use a control of ARS RNA to minimize any affect due to difference relative to DNA.  The artisan would be motivated to use 1 attomoles and 10000 attomoles of each probe as the art demonstrates this is within the detectable range of microarrays or next generation sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely substituting a RNA for a DNA at concentrations known in the art.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634